Case 1:18-cv-00521-DCN Document 19 Filed 05/22/19 Page 1 of 4

J. Justin May, ISB: 5818
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, Idaho 83702

Phone: (208) 384-8588

Fax: (208) 853-0117

jjm@angstman.com
chad@angstman.com
Attorney for Defendant
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
PASCO FARMING, INC., a Washington Case No. 1:18-cv-00521-DCN
corporation,
Plaintiff, NOTICE OF FILING BANKRUPTCY
Vv.

RYAN HINTON, INC., an Idaho corporation,

Defendant.

 

 

 

NOTICE IS HEREBY GIVEN that a Chapter 11 bankruptcy action was filed by defendant
Ryan Hinton, Inc., United States Bankruptcy Court District of Idaho, Case No. 19-40481-JDP, on
May 20, 2019.

A copy of the electronic Notice of Bankruptcy Case Filing is attached hereto and by
reference made a part hereof.

NOW, THEREFORE, any further action in the instant court proceedings against defendant

Ryan Hinton, Inc. are stayed pursuant to 11 USC §362.

NOTICE OF FILING BANKRUPTCY- PAGE 1
Case 1:18-cv-00521-DCN Document 19 Filed 05/22/19 Page 2 of 4

DATED this 22nd day of May, 2019.

Respectfully submitted,

/s/ J. Justin May
J. JUSTIN MAY
Attomey for Defendant

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 22"4 day of May, 2019, I filed the foregoing NOTICE

OF FILING BANKRUPTCY electronically through the CM/ECF system, which caused the
following parties to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing:

Dane Andrew Bolinger
dbolinger@hawleytroxell.com,jnewman@hawleytroxell.com,csmith@hawleytroxell.com
James Justin May

jjm@angstman.com,caroline@angstman.com

Kirk A Melton

kmelton@randslawidaho.com

Chad Robert Moody

chad@angstman.com

Tyler Jeffrey Rands

trands@wrightbrotherslaw.com

William Keith Smith
wsmith@hawleytroxell.com,cdavenport@hawleytroxell.com,thummel@hawleytroxell.co
m

Any others as listed on the Court’s ECF Notice.

/s/ J. Justin May

 

J. Justin May

NOTICE OF FILING BANKRUPTCY-— PAGE 2
Case 1:18-cv-00521-DCN Document 19 Filed 05/22/19 Page 3 of 4
Case 19-40481-JDP Doc12 Filed 05/21/19 Entered 05/21/19 15:58:03 Desc Ch11
E alk — a :

    

 

6 atio 0 ide =
Debtor .
Ryan Hinton, Inc. EIN XX-XXXXXXX
Name

United States Bankruptcy Court District of Idaho
Case number: 19-40481-JDP

Date case filed for chapter 11 5/20/19

 

 

Official Form 309F (For Corporations or Partnerships)

 

Notice of Chapter 11 Bankruptcy Case 12/15

 

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See tine 11 below for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at ywww.pacer.qov).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

Do not file this notice with any proof of claim or other filing in the case.

 

1. Debtor's full name Ryan Hinton, Inc.

 

2 All other names used in the

 

 

* last 8 years
PO Box 5985
3. Address Twin Falls, ID 83301
Chad Moody -
4 Debtors attorney Angstman Johnson Contact phone (208) 384-8588
"Name and address 199 N. Capitol Blvd., Ste. 200 Email: chad@angstman.com

Boise, ID 83702

 

5. " q Hours open:
Bankruptcy clerk's office The Clerk's Office is open to the public from

Documents in this case may be filed 9:00 a.m. to 4:00 p.m., Monday through Friday,

You may inspect all records filed in U.S. Bankruptoy Court except on lagat holidays.
this case at this office or online at 801 East Sherman

www. pacer.goy, Pocatello, 1D 83201 Contact phone 208-478-4123
Date: 5/21/19

 

6. Meeting of creditors ion:
The debtors representative must June 28, 2019 at 11:00 AM eatin:
attend the meeting to be questioned _.
under oath. The meeting may be continued or adjourned toalater #§ Jerome County Judicial Annex, 233
Creditors may attend, but are not —_—_date. If so, the date will be on the court docket. W Main Street, Jerome, ID 83338

required to do so.

 

 

 

For more information, see page 2 >

Official Form 309F (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case page 1
Case 1:18-cv-00521-DCN Document 19 Filed 05/22/19 Page 4 of 4
Case 19-40481-JDP Doc12 Filed 05/21/19 Entered 05/21/19 15:58:03 Desc Ch11

Debtor Ryan Hinton, Inc.

First Mtg Corp/Part Page 2 of 2
Case number 19-40481-JDP

 

7. Proof of claim deadline

Deadline for filing proof of claim: 9/26/19 For a governmental unit: 11/18/19

A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
at Www.uscourts.goy or any bankruptcy clerk's office.

Your claim will be allowed in the amount scheduled unless:

@ your claim is designated as disputed, contingent, or unliquidated:
e you file a proof of claim in a different amount; or
e@ You receive another notice.

If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
must file a proof of claim or you might not be paid on your claim and you might be unable to vote ona plan.
You may file a proof of claim even if your claim is scheduled.

You may review the schedules at the bankruptcy clerk's office or online at Www.pacer.goy

Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
rights, including the right to a jury trial.

 

8. Exception to discharge

deadline

The bankruptcy clerk's office must
receive a complaint and any
required filing fee by the following
deadline.

You must start a judicial proceeding by filing a complaint if you want to have a debt excepted from
discharge under 11 U.S.C. § 1141(d)(6)(A).

Deadline for filing the complaint: 8/27/19

 

9 Creditors with a foreign
* address

If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
have any questions about your rights in this case.

 

40 Filing a Chapter 11
* bankruptcy case _

Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
trustee is serving, the debtor will remain in possession of the property and may continue to operate its
business.

 

11. Discharge of debts

 

Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial Proceeding by filing a complaint and
paying the filing fee in the bankruptcy clerk's office by the deadline.

 

Official Form 309F (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case page 2

 
